DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019, 01/05/2021, 04/21/2020, 07/15/2021 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, 16-18, 21, 26-27 and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISTER et al., US-20130054933-A1 (hereinafter “FISTER ‘933”) in view of CHAO, US-20090177823-A1 (hereinafter “CHAO ‘823”).
Per claim 1 (independent):
FISTER ‘933 discloses: A logic circuitry package to communicate with a print apparatus logic circuit, the logic circuitry package comprising: a first logic circuit having a first address, wherein the logic circuitry package to respond to communications sent to the first address and to a second address (FIG. 1, FIG. 2, FIG. 4, [0029], “Imaging device 100 … a controller 102 communicatively coupled to a print engine 104 … Application Specific Integrated Circuits (ASICs)”; [0031], “control a bus master 112 and may communicate with print cartridge 110 over the shared bus via a master I2C circuit 114 … bus master 202 may communicate with a number of authorized components 204a-204n on a shared bus 208.”; [0040], “carried out in imaging device 100 for changing and/or setting the address of authorized component 204 upon reset. The start of the process is shown in block 400, where authorized component 204 has been reset and assigned with a default address.”; [0045], “bus master 112 may periodically request one or more authorized components 204 to change their addresses (block 406). This request may be transmitted by way of a change address command on shared bus 208. As is conventional with the I2C protocol,”; [0050], “At block 414 … ” the last address generated by the series of address change operations is set as the new address of authorized component 204 (block 416)”; [0051], “all subsequent transmissions by bus master 112 to addressed authorized component may be by way of the newly-assigned address” where the bus master 112 (logic circuitry package), controlled by the controller 102 that communicates with the print cartridge 110 (print apparatus logic circuit), communicates with the number of authorized components 204a-204n (first logic circuit) on the shared bus 208. Furthermore, the bus master 112 may request the authorized component 204 to change their (default) address (first address) initially assigned to the new address (second address) of the authorized component 204. Subsequently, the communications to the authorized component 204 via the bus master 112 for access may be by way of the newly-assigned address (second address).).
CHAO ‘823 discloses: wherein, in response to a first command indicative of a task and a first time period sent to the first address, the logic circuitry package is accessible via the second address for a duration based on the time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device 10 assigns a time window for each slave device and an (second) address to the slave device (indicative of a task and a first time period) by accessing the current addresses (first address) of the slave device, so that the slave device may communicate with the master device during the time window (first time period) for access via the bus. In this case, the communications between the master device and the slave device may be through the new address (second address) until all the time windows have elapsed. Note that this process is iterative, that is, a new address would be assigned for each slave device whenever all the time windows have elapsed.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 with the setting of addresses for a plurality of slave device based on time windows when the time windows of the salve devices have elapsed as taught by CHAO ‘823 because it would simplify the setting of addresses by updating only the devices for which time widows have elapsed.

Per claim 2 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
A logic circuitry package according to claim 1, wherein the package is for association with a print material container ([0031], “control a bus master 112 and may communicate with print cartridge 110 over the shared bus via a master I2C circuit 114 … bus master 202 may communicate with a number of authorized components 204a-204n on a shared bus 208.”).

Per claim 3 (dependent on claim 2):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 2, further including a memory storing data representative of at least one characteristic of the print material container (FIG. 4, [0040], “At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”).

Per claim 4 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 discloses: The logic circuitry package according to claim 1, wherein the logic circuitry package is I2C compatible and wherein the first and second addresses are l2C compatible addresses (FIG. 2, [0032], “Shared bus system 200 may utilize the Inter-Inte­grated Circuit ("I2C") protocol.”; [0036], “the I2C interface circuit 216a-216n or 218 in authorized component 204 or unauthorized component 206 may make contact with the contacts of shared bus 208”).

Per claim 5 (dependent on claim 1):

FISTER ‘933 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the package is not accessible via the second address for at least one of a second time period preceding the first time period or a third time period following the first time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may not communicate with the slave device via the current address (second address) of the slave device after all the time windows (current time periods; first or second time periods) for the slave device have elapsed since new time periods (third time periods), following the current time periods, are assigned to the slave device at Step S2 and so are new addresses at Step S4.).

Per claim 6 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is to: respond to communications sent to the first address and not to communications sent to the second address outside the first time period; and respond to communications sent to the second address and not to communications sent to the first address during the first time period  (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may communicate with the slave device via the current address (first address) during the current time window (outside the first time period) and then the master device 10 assigns a (new) time window (first time period) for each slave device and an (new) address  (second address) to the slave device by accessing the current addresses of the slave device. After all the time windows for the slave device have elapsed, that is, the new time window (first time period) starts, in this case, the master device may communicate with the salve device only via the new address (second address).).

Per claim 7 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is to set the second address to an initial second address at each start of the first time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where once the master device 10 assigns a (new) time window (first time period) for each slave device and an (new) address  (second address) to the slave device, the new address would be an initial (second) address when the new time window (first time period) starts after the previous time window has elapsed.).

Per claim 8 (dependent on claim 7):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 7, wherein the package is to set the second address to a temporary address in response to a command sent to the initial second address, the command including the temporary address (FIG. 4, [0028], “initiate at least one address change operation on a component upon initialization or reset, such as after installation or at an instance when power is first supplied to the component, in order to change a default address to a different address”; [0035], “Each of components 204a-204n may be equipped with a dynamic address generator circuit and/or software 230a-230n for dynamically changing its respective address upon request by bus master 112.”where a command may be initiated to change a default address (initial second address) to a different address (second address; temporary address) by dynamically changing its respective address via the dynamic address generator circuit and/or software 230a-230n. In the beginning, the command would be sent by accessing the default address prior to the change of their address.).

Per claim 10 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 1, wherein the first logic circuit is to perform the task for the duration based on the time period ([0045], “bus master 112 may periodically request one or more authorized components 204 to change their addresses (block 406). This request may be transmitted by way of a change address command on shared bus 208. As is conventional with the I2C protocol,” where the bus master 112 may communicate with the authorized components 204 during a certain period of time until the request to change their address has been requested.).

Per claim 11 (dependent on claim 10):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 10, wherein the task includes at least one of: activating the second address, deactivating the first address, transmitting a signal to another logic circuit of the package, re-configuring an initial second address to a different, temporary second address, performing a computational task, and monitoring a timer of the first logic circuit ([0045], “bus master 112 may periodically request one or more authorized components 204 to change their addresses (block 406). This request may be transmitted by way of a change address command on shared bus 208. As is conventional with the I2C protocol,”).

Per claim 12 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the first logic circuit includes a timer to measure the duration of the time period ([0025], “The timing module 510 assigns a time window to each slave device according to its serial number”).

Per claim 13 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
 discloses: A logic circuitry package according to claim 1, wherein the first logic circuit is to not respond to commands sent to the first address for the duration (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where after all the time windows for the slave device have elapsed, that is, once a new time window (duration) starts, including an (new) address, in this case, the master device may communicate with the salve device only via the new address (second address) for the new time window while not to communicate with the previous address (first address).).

Per claim 16 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 1, further including a second logic circuit, wherein the second address is an address of the second logic circuit (FIG. 2, [0031], “bus master 202 may communicate with a number of authorized components 204a-204n on a shared bus 208.”; [0040], “carried out in imaging device 100 for changing and/or setting the address of authorized component 204 upon reset.”).

Per claim 17 (dependent on claim 16):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
 discloses: logic circuitry package according to claim 16, wherein the second logic circuit includes at least one of a non-volatile memory, a plurality of registers, a timer, a read and write buffer, or a read or write buffer ([0015], “The slave device 20 includes a memory 200, a CPU, and a motherboard, etc.”; [0025], “The timing module 510 assigns a time window to each slave device according to its serial number”).

Per claim 18 (dependent on claim 16):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 6 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 16, wherein the second logic circuit includes at least one sensor or sensor array (FIG. 4, [0040], “At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”).

Per claim 21 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 6above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 1, further including at least one sensor or sensor array (FIG. 4, [0040], “At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”).

Per claim 26 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 6above, incorporated herein by reference.
FISTER ‘933 discloses: A replaceable print apparatus component comprising:
the logic circuitry package of claim 1;
a volume of liquid;
two sides;
a width extending between the two sides;
a height that is greater than the width; and
a length that is greater than the height,
wherein the logic circuitry package includes interface pads for communicating with the print apparatus logic circuit, the interface pads provided at an inner side of one of the sides facing a cut-out for a data interconnect to be inserted, the interface pads extending along a height direction near a top and a front of the component, and the interface pads including a data pad, the data pad being a bottom-most of the interface pads, and
wherein the liquid and an air interface of the component is provided at the front on a same vertical reference axis parallel to the height direction, wherein the vertical axis is parallel to and distanced from an axis that intersects the interface pads.
(FIG. 6, [0053], “an ink container or cartridge 602 … includes a case 604 and a reservoir therein (not shown) for containing liquid ink … a printhead 606 with a plurality of nozzles 608 … plural electrical conductor pads 610 … equipped with a circuit 612 having an I2C interface for communicating with bus master 112” where the ink container or cartridge 602 (replaceable print apparatus) may contain all elements including a case, a reservoir, a printhead with nozzles, electrical conductor pads and a circuit having an I2C interface, which correspond to what the claim lists, such as the volume of liquid, the interface pads. Moreover, the other limitations are related to the shape of the components, therefore, the above citations would be sufficient enough to hold the rejection; See MPEP § 2144.04 (IV)(B).).

Per claim 27 (dependent on claim 26):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 26 6above, incorporated herein by reference.
FISTER ‘933 discloses: A replaceable print apparatus component as claimed in claim 26, wherein the rest of the logic circuitry package is also provided against the inner side (FIG. 6, [0053], “an ink container or cartridge 602 … includes a case 604 and a reservoir therein (not shown) for containing liquid ink … a printhead 606 with a plurality of nozzles 608 … plural electrical conductor pads 610 … equipped with a circuit 612 having an I2C interface for communicating with bus master 112” where the circuit 612 having an I2C interface may be located inside the ink container or cartridge 602 (replaceable print apparatus) as shown in FIG. 6.).

Per claim 51 (independent):
FISTER ‘933 discloses: A replaceable print apparatus component comprising: a container carrying print material; and a logic circuitry package to communicate with a print apparatus logic circuit, the logic circuitry package including: a first logic circuit having a first address, and  at least one sensor or sensor array, wherein the logic circuitry package is to:  respond to communications sent to the first address and to a second address, the first and second addresses being l2C compatible addresses (FIG. 1, FIG. 2, FIG. 4, [0029], “Imaging device 100 … a controller 102 communicatively coupled to a print engine 104 … Application Specific Integrated Circuits (ASICs)”; [0031], “control a bus master 112 and may communicate with print cartridge 110 over the shared bus via a master I2C circuit 114 … bus master 202 may communicate with a number of authorized components 204a-204n on a shared bus 208.”; [0040], “carried out in imaging device 100 for changing and/or setting the address of authorized component 204 upon reset. The start of the process is shown in block 400, where authorized component 204 has been reset and assigned with a default address. At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”; [0045], “bus master 112 may periodically request one or more authorized components 204 to change their addresses (block 406). This request may be transmitted by way of a change address command on shared bus 208. As is conventional with the I2C protocol,”; [0050], “At block 414 … ” the last address generated by the series of address change operations is set as the new address of authorized component 204 (block 416)”; [0051], “all subsequent transmissions by bus master 112 to addressed authorized component may be by way of the newly-assigned address” where the bus master 112 (logic circuitry package), controlled by the controller 102 that communicates with the print cartridge 110 (print apparatus logic circuit), communicates with the number of authorized components 204a-204n (first logic circuit) on the shared bus 208. Furthermore, the bus master 112 may request the authorized component 204 to change their (default) address (first address) initially assigned to the new address (second address) of the authorized component 204, depending on a characterization value derived from sensor measurements. Subsequently, the communications to the authorized component 204 via the bus master 112 for access may be by way of the newly-assigned address (second address). Note that their addresses are formatted with the I2C protocol.);
set the second address to a temporary address in response to a command sent to the initial second address, the command including the temporary address (FIG. 4, [0028], “initiate at least one address change operation on a component upon initialization or reset, such as after installation or at an instance when power is first supplied to the component, in order to change a default address to a different address”; [0035], “Each of components 204a-204n may be equipped with a dynamic address generator circuit and/or software 230a-230n for dynamically changing its respective address upon request by bus master 112.” where a command may be initiated to change a default address (initial second address) to a different address (second address; temporary address) by dynamically changing its respective address via the dynamic address generator circuit and/or software 230a-230n. In the beginning, the command would be sent by accessing the default address prior to the change of their address.);
FISTER ‘933 does not disclose but CHAO ‘823 discloses: set the second address to an initial second address for each start of the first time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where once the master device 10 assigns a (new) time window (first time period) for each slave device and an (new) address  (second address) to the slave device, the new address would be an initial (second) address when the new time window (first time period) starts after the previous time window has elapsed.);
wherein, in response to a first command indicative of a task and a first time period sent to the first address, the logic circuitry package is accessible via the second address for a duration based on the time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device 10 assigns a time window for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 with the setting of addresses for a plurality of slave device based on time windows when the time windows of the salve devices have elapsed as taught by CHAO ‘823 because it would simplify the setting of addresses by updating only the devices for which time widows have elapsed.

Per claim 52 (dependent on claim 51):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 51 6above, incorporated herein by reference.
FISTER ‘933 does not disclose but CHAO ‘823 discloses: The print cartridge of claim 51 wherein the logic circuitry package includes a timer to determine the end of the duration based on the timer period ([0025], “The timing module 510 assigns a time window to each slave device according to its serial number”).

Per claim 53 (dependent on claim 51):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 51 6above, incorporated herein by reference.
The print cartridge of claim 51 wherein the logic circuitry package includes at least one sensor, the at least one logic circuit to test the at least one sensor in response to a request to the second address during the time period (FIG. 1, FIG. 4, [0040], “At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”; [0045], “bus master 112 may periodically request one or more authorized components 204 to change their addresses (block 406). This request may be transmitted by way of a change address command on shared bus 208. As is conventional with the I2C protocol,” where the bus master 112 may communicate with the authorized components 204 corresponding to consumables generating sensor measurements during a certain period of time via the address (second address) assigned to the authorized components 204 until the request to change their address has been requested.).

Per claim 54 (dependent on claim 51):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 51 6above, incorporated herein by reference.
FISTER ‘933 discloses: A print cartridge according to Claim 51, further including a housing that has a width that is less than a height, wherein, in a front face, from bottom to top, a print liquid output, an air input and a recess are provided, respectively, the recess extending at the top, the package comprising l2C bus contacts, wherein the l2C bus contacts are provided at a side of the recess against an inner side of a side wall of the housing adjacent the top and front of the housing (FIG. 6, [0053], “an ink container or cartridge 602 … includes a case 604 and a reservoir therein (not shown) for containing liquid ink … a printhead 606 with a plurality of nozzles 608 … plural electrical conductor pads 610 … equipped with a circuit 612 having an I2C interface for communicating with bus master 112” .

Claim(s) 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISTER ‘933 in view of CHAO ‘823 as applied to claim 7 and 1above, and further in view of Koshisaka et al., US-20200159689-A1 (hereinafter “Koshisaka ‘689”).
Per claim 9 (dependent on claim 7):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
FISTER ‘933 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 7, wherein, the second address includes a plurality of second addresses and, on receipt of a subsequent command indicative of the task and the first time period sent to the first address (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device 10 assigns a time window (first time period) for each slave device and an (second) address to the slave device (indicative of a task and a first time window) by 
FISTER ‘933 in view of CHAO ‘823 does not disclose but Koshisaka ‘689 discloses: the logic circuitry package is to have the same initial second address (FIG. 4, [0095], “In Step S19, the current master 12C transmits the SETGRPA command (refer to FIG. 9 and FIG. 10 to be described below) for instructing the assignment of the group address and assigns the group address to the I3C slave 13” where the current master 12C assigns the group address (same initial second address) to the I3C slave 13 via the SETGRPA command.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the assignment of the (same) group address for each I3C slave as taught by Koshisaka ‘689 because it would enable communications to be efficiently performed by avoiding repeatedly performing same operations on individual devices [0007-0008].

Per claim 28 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 discloses: A plurality of logic circuitry packages comprising: a first logic circuitry package according to claim 1; a second logic circuitry package according to claim 1, the second logic circuitry packaging having different first address than the first logic circuitry package (FIG. 1, FIG. 2, FIG. 4, [0031], “control a bus master 112 and may communicate with print cartridge 110 over the shared bus via a master I2C circuit 114 … bus master 202 may communicate with a number of authorized components 204a-204n on a shared bus 208.”; [0040], “carried out in imaging device 100 for changing and/or setting the address of authorized component 204 upon reset. The start of the process is shown in block 400, where authorized component 204 has been reset and assigned with a default address.” where the number of authorized components 204a-204n may have their own (different) I2C compatible (first) addresses.).
FISTER ‘933 in view of CHAO ‘823 does not disclose but Koshisaka ‘689 discloses: the second logic circuitry package having the same second address as the first logic circuitry package (FIG. 1, FIG. 4, [0095], “In Step S19, the current master 12C transmits the SETGRPA command (refer to FIG. 9 and FIG. 10 to be described below) for instructing the assignment of the group address and assigns the group address to the I3C slave 13” where the current master 12C assigns the group address (same second address) to the I3C slave 13 (plurality of slave devices) via the SETGRPA command.).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISTER ‘933 in view of CHAO ‘823 as applied to claim 1 above, and further in view of Booth et al., US-20160110535-A1 (hereinafter “Booth ‘535”).
Per claim 14 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 in view of CHAO ‘823 does not disclose but Booth ‘535 discloses: A logic circuitry package according to claim 1, wherein the package is to operate in a first mode in response to communications sent to the first address and to operate in a second mode in response to communications sent to the second address (FIG. 2, [0007], “responding to a first serial communication received via the serial communication connection addressed to the module communication address, and not responding to a second serial communication received via the serial communication connection addressed to a different address than the module communication address”; [0026], ”The first module 104 is an authentication module that contains an authentication circuit 202”; [0030], “the a first command addressed to its I2C address when the voltage on the address_ADC input 212 (Vain) is 2V and to not reply to the first command when Vain is 3V … reply to a second command when Vain is 3V and not reply to the second command when Vain is 2V.” where a different operating behavior (mode) depending on a command addressed to its own I2C address would be shown in the authentication circuit 202 for each different first module 104 and second first module 106. Note that different modules may have different addresses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the authentication circuit configured to perform different commands (modes) in accordance with different operating voltages as taught by Booth ‘535 because the operating behavior of, for example, an authentication module attached to a toner bottle may be different than the operating behavior of an authentication module attached to a fuser even though the authentication modules are identical. This further improves manufacturing efficiency [0006][0030].

Claim(s) 15 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISTER ‘933 in view of CHAO ‘823 and LEE, US-20150089630-A1 (hereinafter “LEE ‘630”).
Per claim 15 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: A logic circuitry package according to claim 1, wherein the package is to provide a cryptographically authenticated set of responses in response to cryptographically authenticated communications sent to the first address and to provide a second, not cryptographically authenticated, set of responses in response to communications sent to the second address (FIG. 1, FIG. 14, [0147], “authentication and encoding data an authentication event occurs (S1410), the image forming apparatus 100 performs a first and second authentication between itself and the consumable unit 200”; [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC” where a communication message is to be encoded with a section key to generate a MAC, that is, cryptographically authenticated, for example,  in the consumable unit 200 representing a first address, when an authentication event occurs, however, the authentication process would be bypassed for another consumable unit 200 representing a second address among a plurality of consumable units if an authentication event does not happen.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the authentication and encoding of data for a consumable unit in case an authentication event occurs as taught by LEE ‘630 because it would effectively authenticate a consumable unit even when a 3rd party hacked in [0013].

Per claim 23 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
FISTER ‘933 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is to: transmit, outside of the time period; transmit, during the time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for  
FISTER ‘933 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: in response to communications sent to the first address, communications that are authenticated using a key; in response to communications sent to the second address, communications which are not authenticated using that key (FIG. 1, FIG. 14, [0147], “authentication and encoding data communication are performed … when an authentication event occurs (S1410), the image forming apparatus 100 performs a first and second authentication between itself and the consumable unit 200”; [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC” where a communication message is to be encoded with a section key to generate a MAC, that is, cryptographically authenticated, for example,  in the consumable unit 200 representing a first address, when an authentication event occurs, however, the authentication process would be bypassed for another consumable unit 200 representing a second address among a plurality of consumable units if an authentication event does not happen.).

Per claim 24 (dependent on claim 1):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
A logic circuitry package according to claim 1, wherein the logic circuitry package is to: print material level-related data, wherein print-material level-related data includes data that the print apparatus logic circuit interprets and represents as print material level of a print component to which the logic circuitry package pertains (FIG. 4, [0040], “At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”)
FISTER ‘933 does not disclose but CHAO ‘823 discloses: transmit, outside of the time period and in response to communications sent to the first address; transmit, during the time period and in response to communications sent to the second address (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may communicate with the slave device via the current address (first address) during the current time window (outside the time period) and then the master device 10 assigns a (new) time window (the time period) for each slave device and an (new) address  (second address) to the slave device by accessing the current addresses of the slave device. After all the time windows for the slave device have elapsed, that is, the new time window (the time period) starts, in this case, the master device may communicate with the salve device only via the new address (second address).).
FISTER ‘933 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: (data) that is authenticated using a key; (data) not authenticated using that key (FIG. 1, FIG. 14, [0147], “authentication and encoding data communication are performed … when an authentication event occurs (S1410), the image forming apparatus 100 performs a first and second authentication between a section key to generate a MAC” where a communication message is to be encoded with a section key to generate a MAC, that is, cryptographically authenticated, for example,  in the consumable unit 200 representing a first address, when an authentication event occurs, however, the authentication process would be bypassed for another consumable unit 200 representing a second address among a plurality of consumable units if an authentication event does not happen.).

Per claim 25 (dependent on claim 23):
FISTER ‘933 in view of CHAO ‘823 and LEE ‘630 discloses the elements detailed in the rejection of claim 23 above, incorporated herein by reference.
FISTER ‘933 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: A logic circuitry package according to claim 23, wherein the key is at least one of an encryption key or a secret base key (FIG. 1, FIG. 14, [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC”).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISTER ‘933 in view of CHAO ‘823 as applied to claim 16 above, and further in view of Olarig, US-10338838-B2 (hereinafter “Olarig ‘838”).
Per claim 19 (dependent on claim 16):
FISTER ‘933 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
FISTER ‘933 in view of CHAO ‘823 does not disclose but Olarig ‘838 discloses: A logic circuitry package according to claim 16, wherein the logic circuitry package includes a dedicated signal path between the first and second logic circuit, and the second address is enabled by the first logic circuit sending a signal via the dedicated signal path and wherein the logic circuitry package is to activate the second logic circuit in response to the first command (FIG. 1, [Col. 10], ll. 1-51, “the NVMe-oF device 110 can communicate with management components 126 and sensors 128 … via preexisting pins 123 and 124 on the U.2 connector 120 … the NVMe-oF device 110 may use a dedicated SMBus channel … thereby enabling the NVMe-oF device 110 to concurrently engage in both SMBus communication” where the NVMe-oF device 110 (second logic circuit) is enabled (activated) to engage in SMBus (system management bus) communications via the pins 123 through which the sensors 128 (first logic circuit) transmits data (command), which corresponds to a dedicated SMBus channel (dedicated signal path).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the dedicated SMBus channel via the settings of the pins connected to sensors as taught by Olarig ‘838 because it would communicate with external devices in a secure way among two or more different communication protocols by providing a dedicated channel based on a selected protocol.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISTER ‘933 in view of CHAO ‘823 and Olarig ‘838 and Lunardhi et al., US- 20170330449-A1 (hereinafter “Lunardhi ‘044”).
Per claim 20 (dependent on claim 19):
FISTER ‘933 in view of CHAO ‘823 and Olarig ‘838 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
FISTER ‘933 in view of CHAO ‘823 and Olarig ‘838 does not disclose but Lunardhi ‘044 discloses: A logic circuitry package according to claim 19, wherein the signal is present for the duration (FIG. 8, [0152], “a second wakeup signal S2 that is outputted from the main switch 38 provided in the electric to the control circuit 20 in the battery pack 10 through dedicated signal paths.” where it is  repeatedly determined whether the signal S2 fed via dedicated paths is from the main switch 38 or not  every time a predetermined time period (duration) has elapsed. In other words, the battery pack would be in the active mode responding to a user’s operation associated with a main switch.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 and Olarig ‘838 with the time period for switching modes from an active mode to sleep mode as taught by Lunardhi ‘044 because it would efficiently respond to user’s operation requests with reduced power consumption.

Per claim 22 (dependent on claim 20):
FISTER ‘933 in view of CHAO ‘823 and Olarig ‘838 and Lunardhi ‘044 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
FISTER ‘933 discloses: A logic circuitry package according to claim 20, wherein the at least one sensor or sensor array includes at least one of a print material level sensor or another sensor type (FIG. 4, [0040], “At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/Kevin Bechtel/Primary Examiner, Art Unit 2491